DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 12 November 2020 is acknowledged.  
The traversal is on the ground that there is a clear relationship between all of the pending claims.  Applicant argues that all of the claims include nanoparticles accumulated within a structure of natural fibers.  Applicant concludes that because the claims are connected in design, operation, and effect, the inventions of Groups I-III are not independent and restriction is improper.  This is not found persuasive.
Applicant’s attention is drawn to MPEP 803(I) which sets forth the criteria for a proper requirement for restriction.   First, the claimed inventions must be independent or distinct.  It is proper to require restriction between inventions that are related (i.e. not independent) if they are not connected in at least one of design, operation, or effect and at least one invention would be patentable over the other.  See MPEP 802.01(II).  
The restriction requirement dated 19 October 2020 acknowledges that the inventions of Groups I, II, and III are related (as opposed to independent).  Although not 
Applicant also argues that the requirement for restriction should be withdrawn because no serious search and/or examination burden exists.  
Referring again to MPEP 803(I), for a restriction to be proper, there must also be a serious burden on the examiner if restriction were not required.  As discussed in MPEP 808.02, a serious burden exists when the various claimed inventions are classified separately.  The 19 October 2020 Office action establishes at page 1, paragraph 1 that the inventions of Groups I-III are classified separately.  The separate classification of Groups I-III is cited at page 3, paragraph 6 to demonstrate that a serious search and/or examination burden would exist if restriction were not required.  
The inventions of Groups I-III are (A) related but distinct, and (B) classified separately.  Thus, the restriction requirement set forth in the Office action dated 19 October 2020 satisfies the criteria for a proper restriction requirement described in MPEP 803(I).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections

Claim 5 is objected to because of the following informalities:  Claim 5 lists ryegrass (lines 3 and 6) and barley (lines 4 and 6) twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (Micro and Nanosystems, 2017, Vol. 9, No. 1, p. 1-12).  Izawa et al. (US 2019/0111654) and Khalil et al. (Industrial Crops and Products, 2010, Vol. 31, p. 113-121) are cited as evidentiary references.
Regarding Claim 1, Mohammed teaches kenaf natural fibers reinforced with zinc oxide (ZnO) nanoparticles (Abstract).  
The ZnO nanoparticle reinforced kenaf fibers were dispersed within an unsaturated polyester matrix to form composite materials (p. 3, Materials and Methods; see also p. 7, Fig. 9(e)).  Unsaturated polyester reads on a polymer matrix as claimed.
Mohammed’s reinforced fibers are obtained by submerging kenaf in a solution containing ZnO nanoparticles at elevated temperature and reduced pressure to increase penetration of the solution.  The treated fibers are then dried in an oven (p. 3, Materials and Methods).  The nanoparticle solution is described as penetrating the kenaf fibers (p. 3, Materials and Methods), and the ZnO nanoparticles are described as being dispersed “in the fiber” (paragraph spanning p. 6-7).  Based on this description, it is evident that ZnO nanoparticles are accumulated within a structure of Mohammed’s kenaf natural fibers as claimed.  Thus, Mohammed anticipates Claim 1.
Regarding Claim 2, the kenaf fibers are obtained in mat form and are cut to 20x20 cm squares before being treated and combined with unsaturated polyester (p. 3, Materials and Methods).  Cutting will necessarily result in discontinuous fibers.
Regarding Claim 3, as indicated above, Mohammed teaches ZnO nanoparticles.  ZnO reads on a metal oxide as claimed.
Regarding Claim 4, kenaf fibers are obtained from kenaf plants (p. 1, Introduction).
Regarding Claim 5, Izawa teaches that kenaf is a plant in the Malvaceae family which is an annual grass having woody stems (p. 2, [0024]).  Thus, Kenaf falls within the claimed “grasses”.  
Regarding Claim 6, Khalil demonstrates that kenaf fibers are made up of cells having the claimed structure.  See Fig. 2 at page 116, which demonstrates that kenaf cells include an outer primary cell wall P, interior secondary walls S1, S2, and S3, and a central lumen L.  Mohammed’s nanoparticle solution is described as penetrating the kenaf fibers (p. 3, Materials and Methods), and the ZnO nanoparticles are described as being dispersed “in the fiber” (paragraph spanning p. 6-7).  This indicates that the ZnO nanoparticles will be dispersed throughout the kenaf fibers.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed.
Regarding Claim 8, Mohammed remains as applied to Claim 1 above.  According to Mohammed, the major challenge for natural fibers is their affinity to water.  Absorption of water seriously affects the mechanical and thermal properties of natural fibers.  Absorbed moisture leads to a reduction in tensile strength.  
This problem is overcome by integration of ZnO nanoparticles.  The integrated nanoparticles reduced water absorption and greatly improved the mechanical properties of composites including nanoparticle-treated natural fibers.  Fibers treated with ZnO yield improvements in weathering resistance as evidenced by improved tensile strength, elongation at break, tensile modulus, and flexural strength relative to untreated fibers (Abstract; p. 9-10, Conclusion; p. 5-6, Figs. 5-8). 
Mohammed does not teach an appropriate concentration of ZnO nanoparticles within the kenaf fibers.  Nevertheless, when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Mohammed recognizes a design need (deterioration of mechanical and thermal properties in natural fibers resulting from water absorption) that is solved by an identified and predictable solution (treatment with ZnO nanoparticles).  
It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum ZnO nanoparticle concentration in order to overcome the identified problems associated with water absorption and to achieve the desired improvements in tensile strength, elongation at break, tensile modulus, and flexural strength relative to untreated fibers, thereby arriving at the claimed range of greater than about 5 mg/L.  See MPEP 2144.05(II).

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2007/0059505) in view of Mohammed.  Izawa and Khalil are cited as evidentiary references.
Regarding Claim 1, Williams teaches a hybrid reinforcement member comprising a chopped non-synthetic member (Abstract).  Non-synthetic reinforcement members include natural fibers (p. 2, [0024]) such as kenaf (p. 2, [0025]).  A thermoplastic binder may be used to unitize such fibers in a mat (p. 3-4, [0038]).  Alternatively, the fibers may be combined with a thermoset resin.  Williams’ examples illustrate   
Williams recognizes the importance of mechanical properties including tensile strength (p. 2, [0026]).  Williams also recognizes the importance of moisture resistance in natural fibers (p. 2-3, [0027]), and suggests the use of adjuvants to enhance the performance of such fibers (p. 3, [0037]).  
Williams does not teach natural fibers having nanoparticles accumulated within a structure of the natural fibers as claimed.
In the same field of endeavor, Mohammed teaches kenaf natural fibers reinforced with zinc oxide (ZnO) nanoparticles and dispersed within a polymer matrix to form composite materials (Abstract).  
According to Mohammed, the major challenge for natural fibers is their affinity to water.  Absorption of water seriously affects the mechanical and thermal properties of natural fibers.  Absorbed moisture leads to a reduction in tensile strength.  
This problem is overcome by integration of ZnO nanoparticles.  The integrated nanoparticles reduced water absorption and greatly improved the mechanical properties of composites including nanoparticle-treated natural fibers (Abstract; p. 9-10, Conclusion; p. 5, Fig. 5).
Mohammed’s reinforced fibers are obtained by submerging kenaf in a solution containing ZnO nanoparticles at elevated temperature and reduced pressure to increase penetration of the solution.  The treated fibers are then dried in an oven (p. 3, Materials and Methods).  The nanoparticle solution is described as penetrating the kenaf fibers (p. 3, Materials and Methods), and the ZnO nanoparticles are described as being dispersed “in the fiber” (paragraph spanning p. 6-7).  Based on this description, it is evident that ZnO nanoparticles are accumulated within a structure of Mohammed’s kenaf natural fibers as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Williams in view of Mohammed to employ natural fibers treated with ZnO nanoparticles in the manner described above in order to reduce moisture absorption of such fibers, thereby improving mechanical properties including tensile strength.  Modification in this way reads on Claim 1.
Regarding Claim 2, Williams teaches the use of chopped natural fibers (Abstract; see also p. 5, [0051]).
Regarding Claim 3, as indicated above, Mohammed teaches ZnO nanoparticles.  ZnO reads on a metal oxide as claimed.
Regarding Claim 4, both Williams and Mohammed teach the use of kenaf fibers.  Kenaf fibers are obtained from kenaf plants (Mohammed, p. 1, Introduction).  Williams also teaches the use of a variety of natural fibers recognized in the art as being plant-based (p. 2, [0025]).
Regarding Claim 5, both Williams and Mohammed teach kenaf fibers.  Izawa teaches that kenaf is a plant in the Malvaceae family which is an annual grass having woody stems (p. 2, [0024]).  Thus, Kenaf falls within the claimed “grasses”.  Williams also teaches fibers obtained from algae, flax, bamboo, cotton, rice, wheat, switchgrass, and various other grasses (p. 2, [0025]).
Regarding Claim 6, Khalil demonstrates that kenaf fibers are made up of cells having the claimed structure.  See Fig. 2 at page 116, which demonstrates that kenaf cells include an outer primary cell wall P, interior secondary walls S1, S2, and S3, and a central lumen L.  Mohammed’s nanoparticle solution is described as penetrating the kenaf fibers (p. 3, Materials and Methods), and the ZnO nanoparticles are described as being dispersed “in the fiber” (paragraph spanning p. 6-7).  This indicates that the ZnO nanoparticles will be dispersed throughout the kenaf fibers.
Regarding Claim 7, Williams’ examples illustrate application of a two-part composition including a thermoset resin and a B-side containing thickeners, resins, and adjuvants needed to react with the thermoset resin to a fiber mat comprising hemp fibers (p. 5, Example 1).
Regarding Claim 9, Williams teaches vehicle parts formed from the materials described above (p. 3, [0033], [0037]; p. 4, [0041], [0043], [0046]; p. 7, Claim 20).
Regarding Claim 10, Williams illustrates vehicles comprising parts formed from the materials described above (Fig. 1).

Pertinent Prior Art

Natalio (WO 2015/051780 A1; machine translation) teaches a method for producing plant fibers doped with nanoparticles (Abstract).  Prior art methods involving physicochemical methods to treat natural fibers with nanoparticles suffer from a number of disadvantages: uneven coating of fibers; use of hazardous and environmentally harmful chemicals; expensive or less cost-efficient physical processes; fiber damage leading to impaired mechanical properties; and continuous release resulting from poor chemical stability of such coatings (p. 1, lines 1-19).  
Natalio’s hydroponic growth process takes a biochemical rather than physicochemical approach that requires no harmful chemicals or expensive machines (p. 1, lines 32-33; p. 2, line 3).  The poor stability of nanoparticle coatings of natural fibers and resultant leaching of nanoparticles is overcome by this approach (p. 2, lines 4-5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762